NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the newly found art of JP H11169702 (hereinafter JP’702) (see translation for text) teaches a reformer tube (Figure 1, 33) for converting a hydrocarbon-containing feed into a synthesis gas product containing carbon oxides and hydrogen under steam reforming conditions (page 4, para. [0015]), the reformer tube comprising:
(a)    a reaction chamber/(space between outer cylinder (34) and inner cylinder (51)) comprising an outer, pressure-bearing casing tube (34), which is configured to receive heat from the outside (page 3, para. [0013]), wherein the casing tube (34) is demarcated at a first end from an adjacent outlet chamber/(space marked by numeral (15)) by means of a separating plate/(pipe plate (29)) and is closed at a second end by means of a closure device (45);
(b)    at least one structured packing/(catalyst) (Figure 2, a) disposed in the reaction chamber/(space between outer cylinder (34) and inner cylinder (51)) and containing a catalyst/(Ni-based reforming catalyst) which is active for steam reforming (page 4, para. [0015]);
(c)    an inlet (Figure 1, 17) for a feed gas stream (G3) comprising the hydrocarbon-containing feed arranged on the reaction chamber/(space between outer cylinder (34) and inner 
(d)    a heat exchanger tube (51) disposed within the reaction chamber/(space between outer cylinder (34) and inner cylinder (51)) and within the structured packing/(catalyst (a)) and having a heat exchanger inlet end (at the upper end thereof (Figure 2)) that is in fluid communication with a gas outlet (space at the top part of and within the reactor tube (34)) from the structured packing, wherein the heat exchanger tube (51) further comprises a heat exchanger outlet end (end of tube (51) near the separating plate/(pipe plate (29))) that is in fluid communication with the outlet chamber/(space marked by numeral (15)), where the feed gas stream flows, after entry into the reaction chamber/(i.e. within space between outer cylinder (34) and inner cylinder (51)) (as illustrated), firstly through the structured packing/(catalyst (a)) and subsequently counter-currently through the heat exchanger tube (51), wherein the heat exchanger tube (51) and the synthesis gas product stream flowing through the heat exchanger tube (51) are in a heat exchange relationship with the structured packing/(Ni-catalyst (a)) and the feed gas stream flowing through the structured packing/(Ni-catalyst (a)) (Figure 2) (page 4);
(e)    a collection conduit (60) for the synthesis gas product (G4) which is in fluid communication with the outlet chamber/(space marked by numeral (15)), where
(f)    the outlet end of the heat exchanger tube (51) passes through the separating plate (29); however, the heat exchange tube (51) does not open into the outlet chamber/(space marked by numeral (15)) (as illustrated) as instantly claimed.  Therefore, the closest prior art of record fails to teach or make obvious providing the instantly claimed reformer tube as instantly claimed in claim 13 in combination with having the heat exchange tube (51) open into the outlet chamber/(space marked by numeral (15)).  This combination is neither present nor made obvious in the closet prior art of record.
Relevant art has been cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						10/22/2021Primary Examiner, Art Unit 1725